DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-27 of U.S. Patent No. 9,748,886; claims 1-20 of U.S. Patent No. 10,084,404; and claims 1-20 of U.S. Patent No. 11,296,638. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is already disclosed and claimed within the specified claims of each patent cited above.  See the table on the following page for a comparison of claims.
As a note regarding claim 1 (with respect to Patents 10,084,404 and 11,296,638), the patented claims do not appear to explicitly recite the first and second rotor rings being “located concentrically around the axle” as recited in instant claim 31, line 9.  Examiner finds, however, that such limitation is nothing more than an obvious modification of the claims, evidenced by the fact that the earliest patent does disclose such a configuration.  
Furthermore, the limitation is arguably implicit to the recitations of each patented claim.  In order to produce power, the rotors must concentrically located within (or concentrically arranged about the exterior of) the stator.  The stator extends longitudinally along the axle, thus the rotors must implicitly be “located concentrically around the axle.”
As such, the table below shows the correlation between the instant claims and the patented claims.  Since the scope of the instant claims are already disclosed by (or include obvious modifications to) the patented claims, the instant claims are properly rejected under Double Patenting.  As noted above, Applicant may provide a terminal disclaimer to overcome this rejection.

Instant Application
Patent # 9,748,886
Patent # 10,084,404
Patent # 11,296,638
Claim 31
Claim 1
Claim 1
Claim 1
Claim 32
Claims 1 and 2
Claims 1 and 2
Claim 2
Claim 33
Claims 3 and 4
Claim 3
Claim 3
Claim 34
Claim 5
Claim 4
Claim 4
Claim 35
Claims 1, 6, and 7
Claim 5
Claim 5
Claim 36
Claim 8
Claim 6
Claim 6
Claim 37
Claim 9
Claim 7
Claim 7
Claim 38
Claim 10
Claim 8
Claim 8
Claim 39
Claims 1 and 11
Claims 1 and 9
Claims 1 and 9
Claim 40
Claim 12
Claim 10
Claim 10
Claim 41
Claim 16
Claim 11
Claim 11
Claim 42
Claims 16 and 17
Claims 11 and 12
Claim 12
Claim 43
Claims 16, 18, and 19
Claims 11 and 13
Claim 13
Claim 44
Claim 20
Claim 14
Claim 14
Claim 45
Claims 16, 21, and 22
Claims 11 and 15
Claim 15
Claim 46
Claim 23
Claim 16
Claim 16
Claim 47
Claim 24
Claim 17
Claim 17
Claim 48
Claims 16 and 25
Claims 11 and 18
Claim 18
Claim 49
Claim 26
Claim 19
Claim 19
Claim 50
Claim 27
Claim 20
Claim 20


Allowable Subject Matter
Claims 31-50 are objected to as being subject to the double patenting rejection detailed above.  Should this rejection be overcome, the claimed subject matter would be allowable over the prior art of record.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  The instant claims reflect a minor change with respect to the claims of U.S. Patent No. 11,296,638 (“the ‘638 patent”), specifically that the instant claims omit recitation of “a rotor support structure coupled to the axle, the rotor support structure extending longitudinally along the axle” along with the subsequent recitation of rotor rings being “slidably coupled to the rotor support structure” and being repositionable relative to the stator “within limits defined by the rotor support structure.”
	While this results in a broader scope than the patented claims, further search and consideration has not yielded additional references that teach, suggest, or otherwise disclose the instant limitations.  As a result, the instant claims recite allowable subject matter despite having a broader scope than the corresponding patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832     

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832